DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed April 5, 2021.  Claims 1-63 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Patent Application No. 16/792,437, filed February 17, 2020, 15/815,090, filed November 16, 2017 and U.S. Provisional Patent Application No. 62/423,798, filed November 18, 2016, is acknowledged and accepted. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 5, 2021 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1-63 are objected to for the alternate use of “the” and “said” when referencing a previously introduced claim element.

Claims 1 and 26 are objected to because the claims attempt to define, and distinguish, the system claims through the intended use language of “when the vehicle is stopped” and “with the moving along a road.”

Claims 2, 14, 20, 23-25, 27, 38, 44, 47-49, 50, 56 and 61-63 are objected to for the use of “via” as it is not definitive. 

Claims 26-49 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-7 and 9-25, respectively. The Office notes that this is due to the fact that the only distinguishing feature between the claims is the intended use aspect, as described above. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 50-63 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 3, 5-7, 11, 14-16, 21-25, respectively. The Office notes that this is due to the fact that the only distinguishing feature between the claims is the intended use aspect, as described above. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,967,971. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by patent claim 2. Therefore patent claim 2 of the ‘971 patent is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). See analysis below.

U.S. Patent Application No. 17/301,478
U.S. Patent No. 10,967,971
Claim 1. A vehicular vision system, said vehicular vision system comprising:
Claim 1. A vision system for a vehicle, said vision system comprising: 

a forward viewing camera disposed at a vehicle equipped with said vehicular vision system, said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield;
a forward viewing camera disposed at a vehicle equipped with said vision system, said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield; 

a control disposed at the equipped vehicle; an image processor operable to process image data captured by said forward viewing camera;
a control disposed at the equipped vehicle, said control comprising an image processor operable to process image data captured by said forward viewing camera;
a drone comprising a drone camera;
an aerial platform comprising at least one drone camera disposed thereat; [the Office notes that an aerial platform having a drone camera is substantially equivalent to a drone having a camera]
wherein said drone is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly above the equipped vehicle, said drone camera capturing image data representative of an area viewed by said drone camera when said drone is flying above the equipped vehicle;
wherein said aerial platform is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly at least above the equipped vehicle, said at least one drone camera capturing image data representative of an area viewed by said at least one drone camera with said aerial platform flying at least above the equipped vehicle;
wherein, when the equipped vehicle is stopped [the Office notes that the intended use of this system claims does not affect its scope], said control is operable to control said drone to detach from the stopped equipped vehicle and to fly above the stopped equipped vehicle; 
wherein, at least in part responsive to determination by said control, via processing of image data captured by said forward viewing camera, that the forward view of said forward viewing camera is obstructed, said control controls said aerial platform to detach from the equipped vehicle and to fly at least above the equipped vehicle; [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, said drone communicates a signal to said control;
wherein, with said aerial platform detached from the equipped vehicle and flying at least above the equipped vehicle, said aerial platform wirelessly communicates image data captured by said at least one drone camera to said control disposed at the equipped vehicle; a video display disposed in the equipped vehicle and viewable by a driver of the equipped vehicle; [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02
wherein, responsive to receiving the signal communicated by said drone, said control determines a traffic condition ahead of the stopped equipped vehicle.

wherein said video display, with said aerial platform detached from the equipped vehicle and flying at least above the equipped vehicle, displays video images derived from image data captured by said at least one drone camera for viewing by the driver of the equipped vehicle. [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

Claim 2. The vision system of claim 1, wherein said control causes said aerial platform to detach from the equipped vehicle and fly at least above the equipped vehicle responsive to a traffic condition encountered by the equipped vehicle.




Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,967,971. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 is anticipated by patent claim 2. Therefore patent claim 2 of the ‘971 patent is in essence a “species” of the generic invention of application claim 26. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). See analysis below.

U.S. Patent Application No. 17/301,478
U.S. Patent No. 10,967,971
Claim 26. A vehicular vision system, said vehicular vision system comprising:
Claim 1. A vision system for a vehicle, said vision system comprising: 

a forward viewing camera disposed at a vehicle equipped with said vehicular vision system, said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield;
a forward viewing camera disposed at a vehicle equipped with said vision system, said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield; 

a control disposed at the equipped vehicle; an image processor operable to process image data captured by said forward viewing camera;
a control disposed at the equipped vehicle, said control comprising an image processor operable to process image data captured by said forward viewing camera;
a drone comprising a drone camera;
an aerial platform comprising at least one drone camera disposed thereat; [the Office notes that an aerial platform having a drone camera is substantially equivalent to a drone having a camera]
wherein said drone is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly above the equipped vehicle, said drone camera capturing image data representative of an area viewed by said drone camera when said drone is flying above the equipped vehicle;
wherein said aerial platform is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly at least above the equipped vehicle, said at least one drone camera capturing image data representative of an area viewed by said at least one drone camera with said aerial platform flying at least above the equipped vehicle;
wherein, with the vehicle moving along a road [the Office notes that the intended use of this system claims does not affect its scope], and at least in part responsive to traffic ahead of the equipped vehicle [see claim 2 of the ‘971 patent], said control is operable to control said drone to detach from the moving equipped vehicle and to fly above the moving equipped vehicle; 
wherein, at least in part responsive to determination by said control, via processing of image data captured by said forward viewing camera, that the forward view of said forward viewing camera is obstructed, said control controls said aerial platform to detach from the equipped vehicle and to fly at least above the equipped vehicle; [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, said drone communicates a signal to said control;
wherein, with said aerial platform detached from the equipped vehicle and flying at least above the equipped vehicle, said aerial platform wirelessly communicates image data captured by said at least one drone camera to said control disposed at the equipped vehicle; a video display disposed in the equipped vehicle and viewable by a driver of the equipped vehicle; [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

wherein, responsive to receiving the signal communicated by said drone, said control determines a traffic condition ahead of the moving equipped vehicle.
wherein said video display, with said aerial platform detached from the equipped vehicle and flying at least above the equipped vehicle, displays video images derived from image data captured by said at least one drone camera for viewing by the driver of the equipped vehicle. [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

Claim 2. The vision system of claim 1, wherein said control causes said aerial platform to detach from the equipped vehicle and fly at least above the equipped vehicle responsive to a traffic condition encountered by the equipped vehicle.



Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,967,971. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 50 is anticipated by patent claim 2. Therefore patent claim 2 of the ‘971 patent is in essence a “species” of the generic invention of application claim 50. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). See analysis below.

U.S. Patent Application No. 17/301,478
U.S. Patent No. 10,967,971
Claim 50. A vehicular vision system, said vehicular vision system comprising:
Claim 1. A vision system for a vehicle, said vision system comprising: 

a forward viewing camera disposed at a vehicle equipped with said vehicular vision system, said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield;
a forward viewing camera disposed at a vehicle equipped with said vision system, said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield; 

a control disposed at the equipped vehicle; an image processor operable to process image data captured by said forward viewing camera;
a control disposed at the equipped vehicle, said control comprising an image processor operable to process image data captured by said forward viewing camera;
a drone comprising a drone camera;
an aerial platform comprising at least one drone camera disposed thereat; [the Office notes that an aerial platform having a drone camera is substantially equivalent to a drone having a camera]
wherein said drone is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly above the equipped vehicle, said drone camera capturing image data representative of an area viewed by said drone camera when said drone is flying above the equipped vehicle;
wherein said aerial platform is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly at least above the equipped vehicle, said at least one drone camera capturing image data representative of an area viewed by said at least one drone camera with said aerial platform flying at least above the equipped vehicle;
wherein, at least in part responsive to determination, via processing at the image processor of image data captured by said forward viewing camera, of traffic ahead of the equipped vehicle [see claim 2 of the ‘971 patent], said control controls said drone to detach from the equipped vehicle and to fly above the equipped vehicle; 
wherein, at least in part responsive to determination by said control, via processing of image data captured by said forward viewing camera, that the forward view of said forward viewing camera is obstructed, said control controls said aerial platform to detach from the equipped vehicle and to fly at least above the equipped vehicle; [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

wherein, with said drone detached from the equipped vehicle and flying above the equipped vehicle, said drone wirelessly communicates a signal to said control;
wherein, with said aerial platform detached from the equipped vehicle and flying at least above the equipped vehicle, said aerial platform wirelessly communicates image data captured by said at least one drone camera to said control disposed at the equipped vehicle; a video display disposed in the equipped vehicle and viewable by a driver of the equipped vehicle; [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

wherein, responsive to receiving the signal communicated by said drone, said control determines a traffic condition ahead of the equipped vehicle.
wherein said video display, with said aerial platform detached from the equipped vehicle and flying at least above the equipped vehicle, displays video images derived from image data captured by said at least one drone camera for viewing by the driver of the equipped vehicle. [the Office notes that “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. See In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02

Claim 2. The vision system of claim 1, wherein said control causes said aerial platform to detach from the equipped vehicle and fly at least above the equipped vehicle responsive to a traffic condition encountered by the equipped vehicle.


	The Office further notes the possibility of dependent claims 2-25, 27-49 and 51-63 being equally rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claims of U.S. Patent No. 10,967,971.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 18-20 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 8 recite “said drone is tethered to the stopped equipped vehicle and communicates the signal to said control via a wired connection”; however, while the Written Description does describes that the drone may be tethered, it does not describe the drone is tethered during a stopped condition or that it communicates via a wired connection while tethered. 

Claims 18-20 and 42-44 recite “a first height” above the stopped equipped vehicle and “a second height” above the stopped equipped vehicle ; however, nowhere in the Written Description does it describe “a first height” or “a second height”. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 17, 40, 41 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “the view” in claims 16, 17, 40, 41 and 58 is a relative term which renders the claim indefinite. The term “the view” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-20, 22, 26-44, 46, 50-58 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0016663, to Stanek et al. (hereinafter Stanek).

As per claim 1, Stanek discloses a vehicular vision system (e.g. see Abstract, Figs. 4 and 8, and paras. 0037 and 0072, wherein a vehicle 100 having a deployable drone 200 is provided for identifying traffic and road conditions), said vehicular vision system comprising: a forward viewing camera disposed at a vehicle equipped with said vehicular vision system (e.g. see Fig. 1, paras. 0022-0023, wherein the vehicle includes a front vision system comprising a front facing camera), said forward viewing camera disposed behind a windshield of the equipped vehicle and viewing forward of the equipped vehicle through the windshield (e.g. the Office notes that vehicles having front facing cameras place the cameras within the vehicle so as not to effect aerodynamic and windshield wiper operation); a control disposed at the equipped vehicle (e.g. see Fig. 8, and paras. 0072-0073, wherein the vehicle includes a computing system 800 including processor unit 810); an image processor operable to process image data captured by said forward viewing camera (e.g. see Fig. 8, and para. 0073-0076, wherein processor 811 process data from camera 823); a drone comprising a drone camera (e.g. see Fig. 4, and paras. 0030 and 0037, wherein the vehicle includes a deployable drone, the drone being configured to transmit to the vehicle image data); wherein said drone is detachably disposed at the equipped vehicle and is detachable from the equipped vehicle and operable to fly above the equipped vehicle (e.g. see Fig. 4, wherein the drone 200 deploys off and above the vehicle 100), said drone camera capturing image data representative of an area viewed by said drone camera when said drone is flying above the equipped vehicle (e.g. see para 0037, wherein the drone captures image data of a predicted path of the vehicle); wherein, when the equipped vehicle is stopped (e.g. at the onset, the Office notes that this comprises intended use of a system claim and therefor does not further limit the structure of the system; notwithstanding, during traffic conditions the drone may be deployed to determine what is impeding traffic (e.g. stopping traffic and the vehicle) (e.g. see para. 0037)), said control is operable to control said drone to detach from the stopped equipped vehicle and to fly above the stopped equipped vehicle (e.g. see e.g. see Fig. 4); wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, said drone communicates a signal to said control (e.g. see para. 0037, wherein the drone transmits image data of traffic conditions to the vehicle); and wherein, responsive to receiving the signal communicated by said drone, said control determines a traffic condition ahead of the stopped equipped vehicle (e.g. see para. 0038, wherein based upon data received by the drone, the vehicle updates traffic flow report).

As per claim 26, the Office notes that, except for flying the drone while the vehicle is moving and in response to traffic ahead of the vehicle, as per claim 1 Stanek discloses the features of claim 26. With respect to the features of flying the drone while the vehicle is moving the Office notes that this comprises intended use of a system claim and therefor does not further limit the structure of the system; notwithstanding, during traffic conditions (which may include stopped and intermittent movement) the drone may be deployed to determine what is impeding traffic (e.g. see para. 0037). With respect to deployment being, in part, responsive to traffic condition ahead of the vehicle Stanek further discloses that based upon the drone operational tool (drone controller) receiving input data from camera 823 (e.g. forward viewing camera), the drone is automatically deployed (e.g. see paras. 0046 and 0076).

As per claim 50, the Office notes that, except for flying the drone in response to traffic ahead of the vehicle determined by the forward facing camera, as per claim 1 Stanek discloses the features of claim 50. With respect to deployment being, in part, responsive to traffic condition ahead of the vehicle Stanek further discloses that based upon the drone operational tool (drone controller) receiving input data from camera 823 (e.g. forward viewing camera), the drone is automatically deployed (e.g. see paras. 0046 and 0076).

As per claim 2, and similarly with respect to claim 27, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein, responsive to determination, via processing of image data captured by the forward viewing camera, of traffic ahead of the stopped equipped vehicle, said control controls said drone to fly above the stopped equipped vehicle (e.g. see para. 0076, wherein the drone operational tool (drone controller) receives input data from camera 823 (e.g. forward viewing camera), also see para 0046 wherein drone deployment comprises an automated process).

As per claim 3, and similarly with respect to claims 28 and 51, Stanek discloses the features of claims 2, 17 and 50, respectively, and further discloses wherein, responsive to processing of image data captured by said drone camera with said drone flying above the stopped equipped vehicle, said control determines a length of a traffic backup ahead of the stopped equipped vehicle (e.g. see para. 0037, wherein the drone captures image data of the traffic condition, which would also include, via image data, the length of the traffic backup).

As per claim 4, and similarly with respect to claim 29, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein said control is operable to control said drone to fly rearward of the stopped equipped vehicle (e.g. see para. 0005, wherein the drone may be controlled by a passenger (e.g. capable of flying rearward of the vehicle)).

As per claim 5, and similarly with respect to claims 30 and 52, Stanek discloses the features of claims 1, 26 and 50, respectively, and further discloses wherein said drone flies over a target region responsive to said control (e.g. see para. 0037, wherein the drone flies over a predicted path of the vehicle).

As per claim 6, and similarly with respect to claims 31 and 53, Stanek discloses the features of claims 1, 26 and 50, respectively, and further discloses wherein said drone flies over a target region responsive to an occupant of the equipped vehicle providing a control input to said drone (e.g. see para. 0005, wherein the drone may be controlled by a passenger).

As per claim 7, and similarly with respect to claims 32 and 54, Stanek discloses the features of claims 1, 26 and 50, respectively, and further discloses wherein, with said drone detached from the stopped equipped vehicle, said drone moves above and along a road ahead of the stopped equipped vehicle (e.g. see para. 0037, wherein the drone flies over a predicted path of the vehicle).

As per claim 9, and similarly with respect to claim 33, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, said drone wirelessly communicates the signal to said control (e.g. see para. 0061, wherein the drone is wirelessly controlled).

As per claim 10, and similarly with respect to claim 34, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein the signal communicated by said drone comprises image data captured by said drone camera (e.g. see para. 0037, wherein the drone transmits image data of traffic conditions to the vehicle).

As per claim 11, and similarly with respect to claim 35, Stanek discloses the features of claims 10 and 34, respectively, and further discloses wherein said image processor, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, processes image data captured by said drone camera to determine the traffic condition ahead of the stopped equipped vehicle (e.g. see para. 0076, wherein the drone operational tool (drone controller) receives input data from camera 823 (e.g. forward viewing camera), also see para 0046 wherein drone deployment comprises an automated process).

As per claim 12, and similarly with respect to claim 36, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein said drone includes a drone-based image processor that processes image data captured by said drone camera (e.g. the Office notes that the image data captured by the drone would have to be processed and formatted for transmission).

As per claim 13, and similarly with respect to claim 37, Stanek discloses the features of claims 12 and 36, respectively, and further discloses wherein said drone-based image processor, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, processes image data captured by said drone camera to determine the traffic condition ahead of the stopped equipped vehicle (e.g. the Office notes that the image data captured by the drone would have to be processed and formatted for transmission, which is used to determine traffic conditions).

As per claim 14, and similarly with respect to claim 38, Stanek discloses the features of claims 13 and 37, respectively, and further discloses wherein, responsive to determination of the traffic condition ahead of the stopped equipped vehicle via processing at said drone-based image processor of image data captured by said drone camera, said drone communicates the signal to said control that is indicative of the determined traffic condition (e.g. the Office notes that the image data captured by the drone would have to be processed and formatted for transmission, which is used to determine traffic conditions).

As per claim 15, and similarly with respect to claims 39 and 57, Stanek discloses the features of claims 1, 26 and 50, respectively, and further discloses wherein said control generates an alert to a driver of the stopped equipped vehicle that is indicative of the determined traffic condition (e.g. para. 0044, wherein the drone transmits alert message to the vehicle).

As per claim 16, and similarly with respect to claims 40 and 58, Stanek discloses the features of claims 1, 26 and 50, respectively, and further discloses wherein said control, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, controls said drone to direct the view of said drone camera in a viewing direction of said forward viewing camera (e.g. see para. 0037, wherein the drone flies over a predicted path of the vehicle).

As per claim 17, and similarly with respect to claim 41, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein said control, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, and responsive to the view of said forward viewing camera of the stopped equipped vehicle being obstructed, controls said drone to direct the view of said drone camera in a viewing direction of said forward viewing camera (e.g. see para. 0037, wherein the drone flies over a predicted path of the vehicle; and e.g. see para. 0076, wherein the drone operational tool (drone controller) receives input data from camera 823 (e.g. forward viewing camera), also see para 0046 wherein drone deployment comprises an automated process).

As per claim 18, and similarly with respect to claim 42, Stanek discloses the features of claims 1 and 26, respectively, and further discloses wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, said drone flies at a height at or below a first height above the stopped equipped vehicle (e.g. the Office notes that the drone would fly at or below some sort of height above the vehicle).

As per claim 19, and similarly with respect to claim 43, Stanek discloses the features of claims 18 and 42, respectively, and further discloses wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, and responsive to determination that the stopped equipped vehicle is in a traffic jam, said drone flies at a second height above the stopped equipped vehicle that is greater than the first height (e.g. the Office notes that the drone would fly at multiple heights above the vehicle, which as previously indicated would be in response to traffic).

As per claim 20, and similarly with respect to claim 44, Stanek discloses the features of claims 19 and 43, respectively, and further discloses wherein said control, via processing of image data captured by said drone camera with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle at the second height above the stopped equipped vehicle, determines a length of the traffic jam (e.g. see para. 0037, wherein the drone captures image data of the traffic condition, which would also include, via image data, the length of the traffic backup).

As per claim 22, and similarly with respect to claims 46 and 60, Stanek discloses the features of claims 1, 26 and 50, respectively, and further discloses wherein said control, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, controls said drone at least in part responsive to a global positioning system (e.g. see para. 0033, wherein the drone uses GPS data).

As per claim 55, Stanek discloses the features of claim 50 and further discloses wherein the signal communicated by said drone comprises image data captured by said drone camera, and wherein said image processor, with said drone detached from the equipped vehicle and flying above the equipped vehicle, processes image data captured by said drone camera to determine the traffic condition ahead of the equipped vehicle (e.g. see rejection of claims 10 and 11).

As per claim 56, Stanek discloses the features of claim 50 and further discloses wherein the signal communicated by said drone comprises image data captured by said drone camera, and wherein said image processor, with said drone detached from the equipped vehicle and flying above the equipped vehicle, processes image data captured by said drone camera to determine the traffic condition ahead of the equipped vehicle (e.g. see rejection of claims 12-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0016663, to Stanek et al. (hereinafter Stanek), and further in view of U.S. Patent No. 11,235,890, to Dahlstrom et al. (hereinafter Dahlstrom).
.
As per claim 8, Stanek discloses the features of claim 1 but fails to disclose every feature of wherein, with said drone detached from the stopped equipped vehicle and flying above the stopped equipped vehicle, said drone is tethered to the stopped equipped vehicle and communicates the signal to said control via a wired connection. However, Dahlstrom teaches a drone tethered to a stopped vehicle and transmitting control data to the drone therethrough (e.g. see Fig. 1A, and col. 5, lines 39-53). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Stanek to include control data through a tether for the purpose of providing control without the use wireless communication components.
 
Claims 21, 45 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0016663, to Stanek et al. (hereinafter Stanek), and further in view of U.S. Patent Publication No. 2014/0240492, to Lee.

As per claim 21, and similarly with respect to claims 45 and 59, Stanek discloses the features of claims 1, 26 and 50, respectively, but fails to disclose wherein said drone camera comprises a CMOS imaging array having at least one million photosensor elements arranged in rows and column.  However, Lee teaches a drone having a CMOS camera having millions of photosensors (e.g. see para. 0054 and 170). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Stanek to include a drone camera comprising a CMOS imaging array of at least one million photosensor elements to improve resolution.
 
Claims 23, 24, 47, 48, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0016663, to Stanek et al. (hereinafter Stanek), and further in view of U.S. Patent Publication No. 2017/0116485, to Mullen.

As per claim 23, and similarly with respect to claims 47 and 61, Stanek discloses the features of claims 1, 26 and 50, respectively, but fails to particularly disclose wherein said control communicates with at least one other vehicle via a vehicle-to-vehicle communication system. However, teaches vehicle to vehicle communication for the purpose of transmitting and receiving traffic information (e.g. see para. 0035). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Stanek to include sharing traffic information, through vehicle to vehicle communication, for the purpose of rerouting other vehicles path to minimize traffic accumulation.

As per claim 24, and similarly with respect to claims 48 and 62, Stanek discloses the features of claims 1, 26 and 50, respectively, but fails to particularly disclose wherein said control communicates with at least one other system via a vehicle-to-infrastructure communication system. However, teaches vehicle to infrastructure communication for the purpose of transmitting and receiving traffic information (e.g. see para. 0036). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Stanek to include sharing traffic information, through vehicle to infrastructure communication, for the purpose of rerouting other vehicles path to minimize traffic accumulation.

Claims 25, 49 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0016663, to Stanek et al. (hereinafter Stanek), and further in view of U.S. Patent Publication No. 2015/0321605, to Mirza et al. (hereinafter Mirza).

As per claim 25, and similarly with respect to claims 49 and 63, Stanek discloses the features of claims 1, 26 and 50, respectively, but fails to particularly disclose wherein said control communicates with at least one other system via a 5G communication protocol. However, Mirza teaches vehicle to server communication over 5G cellular network (e.g. see paras. 0024-0025). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Stanek to include utilize communication with a server using a 5G network to increase transmission of traffic information so as to limit impact to surrounding vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663